UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-2301


VETA L. ROUNTREE,

                       Plaintiff – Appellant,

          v.

CITY   OF   PORTSMOUTH,   a   municipality   and       political
subdivision of the Commonwealth of Virginia,

                       Defendant – Appellee,

          and

JANEY CULPEPPER, in her official capacity as Interim
Assessor for the City of Portsmouth, Virginia; MARIA
KATTMANN, in her official capacity as former Assessor City
of Portsmouth, Virginia; ALETHIA C BRYCE, in her official
capacity as former Assessor City of Portsmouth, Virginia,

                       Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:11-cv-00106-RGD-DEM)


Submitted:     June 29, 2012                    Decided:   July 6, 2012


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Wayne Marcus Scriven, SCRIVEN LAW OFFICES, Virginia Beach,
Virginia, for Appellant. James A. Cales, III, Alan B. Rashkind,
FURNISS, DAVIS, RASHKIND & SAUNDERS, P.C., Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Veta L. Rountree appeals the district court’s order

granting summary judgment to the City of Portsmouth, Virginia

(“the City”), in her civil action under Title VII of the Civil

Rights   Act       of   1964,    as    amended     (“Title      VII”),       42    U.S.C.A.

§§ 2000e      to     2000e-17    (West     2003    &    Supp.       2012),    42     U.S.C.

§§ 1981,      1981a,      1983        (2006),     the    Age     Discrimination          in

Employment Act of 1967, as amended, 29 U.S.C.A. §§ 621-34 (West

2008 & Supp. 2012), the Family and Medical Leave Act of 1993

(“FMLA”), 29 U.S.C.A. §§ 2601-54 (West 2009 & Supp. 2012), and

Virginia      law.      On    appeal,     Rountree      challenges         the     district

court’s grant of summary judgment to the City on her claims

under Title VII and § 1981 for discrimination on the basis of

race, claims under Title VII and the FMLA for retaliation, claim

under § 1983 for deprivation of a property interest, and claim

for    breach      of    contract       under     Virginia      law.         Finding     no

reversible error, we affirm.

              We review a district court’s grant of summary judgment

de    novo,     drawing      reasonable     inferences         in    the     light     most

favorable to the non-moving party.                      PBM Prods., LLC v. Mead

Johnson & Co., 639 F.3d 111, 119 (4th Cir. 2011).                                   Summary

judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”                   Fed. R. Civ. P. 56(a).               “Only

                                            3
disputes over facts that might affect the outcome of the suit

under    the    governing    law     will   properly       preclude      the    entry   of

summary judgment.”          Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).           To withstand a motion for summary judgment,

the non-moving party must produce competent evidence to reveal

the     existence     of    a     genuine       issue   of      material       fact     for

trial.     See Thompson v. Potomac Elec. Power Co., 312 F.3d 645,

649 (4th Cir. 2002) (“Conclusory or speculative allegations do

not suffice, nor does a mere scintilla of evidence in support of

[the     non-moving       party’s]     case.”      (internal        quotation         marks

omitted)).

               After review of the record and the parties’ briefs, we

conclude that the district court did not err in granting summary

judgment       to   the    City.      With       respect     to    her     claims       for

discrimination on the basis of race, Rountree does not directly

challenge in her briefs the district court’s determinations that

she failed to establish that derogatory comments regarding her

race and skin shading were pervasive, affected the terms of her

employment, or could be imputed to the City, and we reject as

wholly without merit Rountree’s appellate arguments challenging

the court’s disposition of these claims.                          We also reject as

wholly     unsupported       by    the      evidence       of     record       Rountree’s

appellate challenge to the district court’s disposition of her

claim under Title VII for retaliation.                     Rountree’s claim under

                                            4
the FMLA for retaliation fails because she does not offer any

evidence from which a factfinder could conclude that there was a

connection between any FMLA-authorized leave she may have taken

and    the   termination        of    her    employment         or    any   harassment         she

experienced at work.               See Yashenko v. Harrah’s NC Casino Co.,

LLC, 446 F.3d 541, 550-51 (4th Cir. 2006) (listing the elements

of a prima facie case under the FMLA for retaliation).

               We    further    reject      as       meritless       Rountree’s     appellate

challenge      to     the   district        court’s        disposition       of    her    § 1983

claim.       Her challenge is unsupported by the evidence of record,

and she fails to present an appellate argument that she was

unconstitutionally          deprived        of       any   property     interest         in    this

case.     Rountree’s claim for breach of contract fails because no

evidence of record rebuts the presumption under Virginia law

that     her    employment           relationship          with      the    City     was       at-

will.    Cnty. of Giles v. Wines, 546 S.E.2d 721, 723 (Va. 2001).

Finally, we reject as wholly without merit Rountree’s remaining

extraneous          arguments      for      overturning         the     district         court’s

judgment.

               Accordingly, we affirm the district court’s judgment.

We    dispense       with   oral     argument         because     the      facts   and        legal




                                                 5
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                6